Citation Nr: 1211807	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  08-23 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel




INTRODUCTION

The Veteran had active military service from July 1954 to August 1968.

This matter comes to the Board of Veterans' Appeals (Board) from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied an increased rating in excess of 0 percent for bilateral hearing loss.  The RO in St. Petersburg, Florida presently has jurisdiction over the claim.

The issue of entitlement to an increased rating in excess of 10 percent for tinnitus has been raised by the record via a January 2012 Written Brief Presentation, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an increased rating in excess of 0 percent for bilateral hearing loss.  He underwent VA examinations in October 2006 and August 2008 addressing this matter.

The Veteran signed a VA Form 21-4142 dated in October 2006 noting that he had an office visit in August or September 2006 with a Dr. George Mansour, and had a hearing screen performed.  The Veteran also submitted an October 2006 letter signed by Dr. Mansour noting that the Veteran had a hearing screening test performed in September 2006.

The claims file does not reflect that the hearing test performed by Dr. Mansour was ever obtained.  The record includes an undated audiogram that was subsequently added to the file, but there is no official notation as to where the audiogram was performed or that this is the Veteran's record.  As there is outstanding evidence that is relevant to the Veteran's claim, additional development is warranted.  See 38 C.F.R. § 3.159(c)(1).

As the case must be remanded for the foregoing reasons, the Veteran should also be afforded a current VA examination to assess the current severity of his bilateral hearing loss.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Make arrangements to obtain a complete copy of the Veteran's treatment records for hearing loss from Dr. George Mansour, including a September 2006 hearing test.  

Document all attempts and indicate in the request that a response is required.  If efforts to obtain these records are unsuccessful, notify the Veteran and describe any further action to be taken by the RO with respect to the claim.

2.  Thereafter, schedule the Veteran for an appropriate VA examination of his bilateral hearing loss.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed.

The examiner should conduct a thorough audiological evaluation.  The examiner must also provide a full description of the functional effects caused by the bilateral hearing loss. 

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Next, review the VA examination report obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

4.  Finally, readjudicate the claim on appeal.  If the benefit remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


